Citation Nr: 1107754	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction 
over the Veteran's claim now lies with the Chicago, Illinois RO.

The Veteran was provided a Videoconference Board hearing in 
January 2011.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

At the Board hearing, the Veteran requested that the record be 
held open for 30 days to allow for the submission of additional 
evidence.  See 38C.F.R. § 20.709 (2010).  No additional evidence 
has been received.


FINDINGS OF FACT

At no time has the competent and probative evidence demonstrated 
that the Veteran's diabetes mellitus type II has manifested by 
regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.119, 
Diagnostic Code 7913 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in February 2005.  He was provided notice addressing the 
rating criteria and effective date provisions regarding his claim 
in a March 2006 letter and the claim was readjudicated 
thereafter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained the Veteran's service treatment records and VA 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the severity of his diabetes mellitus type II, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  The 
adequately address the current severity of his disability.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's diabetes mellitus type II is currently evaluated as 
20 percent disabling under Diagnostic Code 7913.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent disabling.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications of 
diabetes are to be rated separately unless they are part of the 
criteria used to support a 100 percent rating (under Diagnostic 
Code 7913).  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities. 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  Medical 
evidence is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).

Facts

In January 2004 the Veteran received a VA examination pertaining 
to the severity of diabetes mellitus type II.  The report 
associated with this examination notes no history of 
ketoacidosis, hypoglycemic reactions or hospitalizations.  He had 
no restrictions on his diet or any restriction of activities.  He 
had no visual problems associated with his diabetes mellitus type 
II.  With respect to treatment he was on an oral hypoglycemic 
agent as well as insulin once daily.  He had no bowel or bladder 
dysfunction.  Diabetes mellitus adult onset type II was assessed 
at this time.  

Of record is a February 2004 record from Hopedale Medical.  This 
record documents that the Veteran was then requesting surgery in 
order to lose weight as he had been unsuccessful in trying to get 
his weight down.  At this time it was discussed with him that he 
should see a dietitian and start a vigorous exercise routine.  He 
was noted as the type of individual with poor diabetic control 
and that he would be an ideal candidate for a biliopancreatic 
diversion for his obesity.  

In mid-September 2004 the Veteran presented at the Peoria, 
Illinois VA outpatient clinic (VAOPC) for an initial visit.  A 
history of diabetes mellitus, as well as morbid obesity was noted 
at this time.  He was then taking Glyburide 10mg twice per day, 
Metformin 1 daily and Actos 30mg every morning.  He also took 
insulin NPH by injection 8 units at bedtime, and on occasion in 
the morning.  The Veteran reported that he had had a private eye 
examination in April 2004 and that "his eyes [were] fine."  A 
review of systems noted no trouble with bowel or bladder control.  
He had good eyesight and heard very well.  It was noted that he 
was trying to lose weight by dieting.  Diabetes mellitus, as well 
as morbid obesity, improved, were assessed.  

Of record is a January 2005 nutrition clinic note from the Peoria 
VAOPC.  At this time, the Veteran's diabetes mellitus type II was 
noted.  He was instructed to change his diet in order to avoid 
any further weight gain.  He was also advised to gradually 
increase exercise and walking.  

In February 2005 the Veteran was seen at the VAOPC for a 6 month 
follow-up appointment.  At this time he felt comfortable and had 
no new complaints.  He had gained 4 pounds since his last visit.  
At this time a continued assessment of diabetes mellitus was 
made, as was an assessment of morbid obesity.  This note 
documents no restriction of any type of activity advised by a 
medical professional.  An optometry examination was also 
performed at this time, which revealed no diabetic neuropathy.  
He was provided a healthy lifestyle pamphlet, which included 
information on exercise, nutrition and weight management.  

Of record is a January 2006 VA optometry consultation note in 
regards to a diabetic eye examination.  At this time the Veteran 
related that he had noticed no change in his eyes or vision.  An 
eye examination at this time revealed no diabetic retinopathy, or 
any vision problems related to the Veteran's diabetes.  An 
addendum dated 2 days following this consultation note documents 
vision problems, but, again, does not relate these problems to 
diabetes.

In August 2006 the Veteran submitted a statement outlining his 
reasons why he thought his case was incorrectly decided.  He 
noted that in the July 2006 Statement of the Case (SOC) the RO 
noted that although his diabetes mellitus required insulin and a 
restricted diet, it did not require regulation of activities.  In 
this regard, he noted that since he filed his claim he had been 
required to take more insulin and that even with insulin and 
restricted diet he did not have the strength to increase his 
exercise and walking.  He also related that he was not able to 
work, exercise or walk as much as he had been.  He felt that even 
though a doctor had not prescribed his regulation of activities, 
the fact that his diabetes mellitus type II actually limited his 
activity warranted a higher rating.  

In February 2007 the Veteran was seen at the Quincy, Illinois 
Community Based Outpatient Clinic (CBOC) for a scheduled follow-
up appointment.  At this time the Veteran was laid off and much 
less active than he had been previously.  He was not checking his 
blood sugar regularly and his diet had worsened.  An assessment 
of diabetes mellitus was continued and it was noted that the 
Veteran's insulin had been recently adjusted because of 
hyperglycemia.  The VA physician noted that the Veteran's 
diabetes was under better control, but that improvement was still 
needed.  The physician and the Veteran discussed the importance 
of a proper diet, exercise and weight loss.  The Veteran was 
encouraged to enter the MOVE weight management program.  

Of record is a June 2007 VA record documenting a complaint of 
"no drive" and "no spunk."  The Veteran was then employed and 
felt that he needed to lose weight.  His history of diabetes was 
noted and an assessment thereof was continued.  Fatigue of 
unknown cause was assessed at this time.  Subsequent VA records 
document similar impressions and that the Veteran was 
consistently encouraged to manage his diet and exercise.  

In November 2007 the Veteran submitted a statement in which he 
indicated that his medication for his diabetes had recently been 
changed and increased as his "condition worsen[ed]."  He 
requested reevaluation.  

In June 2008 the Veteran was again afforded a VA examination in 
regards to his diabetes mellitus.  At this time the Veteran was 
noted as starting to control his diabetes mellitus very well.  He 
took insulin twice in the morning and twice at night.  He found 
it difficult to watch what he ate.  He had no history of 
hospitalization for diabetes, or pancreatic trauma or neoplasm.  
There had been no history of hypoglycemic reactions or 
ketoacidosis.  He did have a history of being instructed to 
follow a restricted or special diet.  He had never been 
restricted in his ability to perform strenuous activities and had 
no cardiac, visual or neurovascular symptoms related to diabetes.  
He had no diabetic skin symptoms or gastrointestinal symptoms 
associated with diabetes.  The examiner found "significant 
effects" on the Veteran's occupation, particularly due to 
weakness and fatigue.  With respect to the activities of daily 
living (ADLs) the condition caused moderate interference with 
exercise and sports, and mild interference with recreation.  
Otherwise, it caused no interference with other ADLs.

In June 2009 the Veteran was seen at the Quincy CBOC for a follow 
up appointment.  He was educated on the diabetes at this time and 
instructed to increase his daily physical activity and control 
his diet.

In December 2009 the Veteran presented for another follow-up 
appointment.  Similar impressions were noted.  The Veteran had 
normal bowel and bladder habits at this time.  He had no problems 
with his ADLs.  He had had a retinal examination within the past 
year and no diagnosis of any diabetic complications was made at 
this time.  Diet and exercise were reinforced at this visit.  
Subsequent records note similar impressions.  See e.g. May and 
July 2010 Quincy CBOC notes.  

In August 2010 the Veteran's employer submitted a statement on 
his behalf.  The letter reflects that the employer was aware of 
"some serious health issues affecting" the Veteran.  The 
employer related that these health issues were then having a 
"detrimental effect on [the Veteran's] ability to perform the 
work that is expected from someone in his position."  The 
employer felt that the Veteran's medical issues were making it 
impossible for him to continue to perform his duties in an 
efficient and safe manner.  

In January 2011 the Veteran was provided a Videoconference Board 
hearing.  At this time the Veteran continued to be employed, 
working as a concrete finisher.  He testified that his diabetes 
"tremendously" affected his type of employment, particularly in 
the summertime.  He reported that he often became lightheaded, 
particularly related to diabetes.  He related that a physician 
had informed him that he would not be able to continue in his 
line of work.  The Veteran testified that he was sure that his 
doctor would provide a statement that his diabetes was so severe 
that he needed to regulate his activities, but indicated that no 
such statement had yet been made.  He stressed that his condition 
interfered with his job and related that he had been laid off due 
to difficulties in performing his job.  

Analysis

In order to substantiate an evaluation in excess of 20 percent 
the evidence must competently establish that the Veteran has been 
directed to regulate his activities.  Regulation of activities is 
defined by Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho, at 363-364.  Moreover, because of 
the successive nature of the rating criteria, such that the 
evaluation for each higher disability rating includes the 
criteria of each lower disability rating, each of the criteria 
listed in the 40 percent or higher ratings must be met in order 
to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 
152, 156 (2009).  An evaluation in excess of 20 percent under 
Diagnostic Code 7913 thus requires medical evidence that 
occupational and recreational activities have been restricted.  
Camacho, 21 Vet. App. at 363-364.  

The Veteran's claim for an increased rating for his diabetes 
mellitus type II must be denied because neither his contentions 
nor the evidence reflects that there has been regulation of 
activities as defined in Diagnostic Code 7913.  As outlined 
above, at no time has regulation of activity, either 
occupationally or recreationally, been advised by a medical 
professional.  On the contrary, the Veteran has been consistently 
encouraged to exercise and engage in vigorous activity.  Although 
the Veteran's employer has indicated interference with and 
restriction on his employment as a concrete finisher, such 
evidence does not qualify as "medical evidence" establishing 
regulation of activity.  Id. at 363-366.  Accordingly, because 
the medical evidence has never established regulation of 
activity, the claim must be denied.  Hart, supra.
Lastly, the Board observes that Note (1) of Diagnostic Code 7913 
provides that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2009).  However, 
service connection is already currently in effect for 
disabilities that include diabetic neuropathy of the bilateral 
upper and lower extremities, hypertension and erectile 
dysfunction.  These disabilities were the subjects of other 
rating decisions and the Veteran has not appealed them.  With 
respect to the Veteran's vision, no secondary complications due 
to diabetes have been demonstrated.  Indeed, repeated 
examinations have shown no diabetic retinopathy.  Besides the 
separately evaluated associated disabilities, no other 
complications of diabetes mellitus have been assessed.  
Accordingly, no diabetic complications are before the Board at 
this time.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The criteria specifically provide for evaluation 
of this disability based upon diabetes mellitus requiring insulin 
or an oral hypoglycemic agent with regulation of diet, in light 
of occupational impairment.  Accordingly, the criteria reasonably 
describe the severity of the Veteran's service-connected 
disability. 

In short, there is nothing in the record to indicate that the 
service-connected diabetes mellitus presents an unusual 
disability picture so as to warrant consideration of an 
extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus type II is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


